Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for assembling” (and “assembly means”) in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-14, 16-19 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, “the axis Y belonging to an orthonormal frame of reference of axes X, Y and Z” is indefinite as to exactly what is intended and further indefinite as to where this “orthonormal frame of reference” is located relative to the structural elements of the claimed assembly (it appears that the phrase is not needed, since the subsequent recitation “the axis Y being perpendicular to a main lateral face of the first sipe blade” clearly defines the axis Y). Dependent claims 14 and 16-19 are indefinite due to their dependence from indefinite claim 13.
Claim 16 is indefinite as to how the “main secondary lateral face of the first sipe blade” relates to and cooperates with the “main lateral face” of the first sipe blade as recited in claim 13. Furthermore, claim 16 is indefinite as to where the “axis X” is located relative to the structural elements of the claimed assembly and especially relative to the axis Y which is perpendicular to the main lateral face of the first sipe blade as required in claim 13 (the first sipe blade would appear to be a planar blade having co-planar lateral faces, such that a single axis is perpendicular to either/both of the lateral faces of the first sipe blade, and therefore a recitation that two axes, X and Y, are both perpendicular to the lateral faces of the first sipe blade is not understood).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massis et al. (US 2019/0389164; equivalent to WO 2018/158519 filed as PCT/FR2018/050360 on 15 Feb 2018).
Massis et al. teach an assembly of molding elements (Figures 1-3) comprising: 
a first sipe blade 2;
a second sipe blade 1; and 

the assembling means including: 
two aligned slots (notches) 17 in the thickness of the first sipe blade, wherein the first sipe blade having no additional thickness at the slot (as clearly shown in Figures 1-3; note also paragraph [0047] in US 2019/0389164); and
two protuberances (lugs) 16A, 16B in a continuation of the second sipe blade, such that each protuberance is able to be inserted into a respective one of the slots to assemble the first and second sipe blades together.
	The slot/notch in the first sipe blade is inherently provided at an angle corresponding to the angle of the second sipe blade relative to the lateral face of the first sipe blade.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Massis et al. (US 2019/0389164; equivalent to WO 2018/158519 filed as PCT/FR2018/050360 on 15 Feb 2018).
Massis et al. disclose the assembly of molding elements substantially as claimed, as described above. Massis et al. also disclose that the widths of the protuberances/lugs 16A, 16B and the widths of the slots/notches 17 are “substantially identical” (paragraphs [0023], [0043]) with the width of the lug being smaller than the width of the notch “in order to facilitate assembly” (paragraph [0043]), and further disclose that the height of the protuberance/lug 16 (and thus the height of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Massis et al. by providing the width of the slot/notch as being slightly larger than the protuberance/lug thickness (and thus the thickness of the second sipe blade integral with the protuberance/lug) as claimed in claim 15 in order to facilitate insertion of the protuberance/lug into the slot/notch in order to facilitate assembly, since Massis et al. explicitly disclose that the slot/notch width and protuberance/lug thickness may be “substantially identical” with the width/thickness of the protuberance/lug being smaller than the width of the slot/notch “in order to facilitate assembly”, with it being within the level of ordinary skill to provide a clearance of at least 0.05 mm (claim 15) to facilitate insertion of the protuberance/lug into the slot/notch while maintaining a substantial friction fit therebetween.
It would have been further obvious and well within the level of skill of an ordinary artisan to modify Massis et al. by providing the slot height of 2-10 mm (claim 21) in order to provide a slot or protuberance height of at least 30% of the blade height as suggested by Massis et al., absent unexpected results.
Moreover, while Massis et al. disclose the slot as being located at each edge of the first sipe blade, it would have been obvious to a skilled artisan to modify Massis et al. by providing the (or each) slot at a small (0.5-4 mm) distance from the first sipe blade edge (claim 22) since a skilled artisan would have expected the assembly to function equally well with the slot/notch (and corresponding protuberance/lug) at a small .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest an assembly wherein the slot in the first sipe blade widens in the direction of an axis perpendicular to a main lateral face of the first sipe blade, as claimed in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744